J-A14009-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CLAYTON L. KNORR                           :
                                               :
                       Appellant               :   No. 1442 MDA 2021

      Appeal from the Judgment of Sentence Entered September 14, 2021
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0000471-2021


BEFORE:      BENDER, P.J.E., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                             FILED JULY 06, 2022

        Appellant, Clayton L. Knorr, appeals from the judgment of sentence of

an aggregate term of 13 days’ to 12 months’ imprisonment, imposed after he

pled guilty to one count of possession of a controlled substance (35 P.S. §

780-113(a)(16)).        Counsel seeks permission to withdraw from further

representation of Appellant pursuant to Anders v. California, 386 A.2d 738

(Pa. 1967). Upon review, we find that counsel’s Anders brief satisfies the

requirements set forth in Commonwealth v. Santiago, 98 A.2d 349 (Pa.

2009). Accordingly, we grant counsel’s petition to withdraw and affirm the

judgment of sentence.

        We glean the following relevant facts and procedural history from the

record. On September 14, 2021, in the Court of Common Pleas of Luzerne

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A14009-22



County, Appellant entered a plea of guilty to one charge of possession of a

controlled substance. On that same date, Appellant was sentenced to a term

of 13 days’ to 12 months’ incarceration and was immediately paroled.

       On September 16, 2021, Appellant filed a motion to modify his sentence,

along with a motion for permission to withdraw his guilty plea. A hearing was

held on October 6, 2021, during which both motions were denied. On October

29, 2021, Appellant filed a timely notice of appeal, followed by a Pa.R.A.P.

1925(c)(4) statement of his intention to file an Anders brief. The trial court

did not file a Rule 1925(a) opinion.1

       Appellant now presents the following issues for our review, via counsel’s

Anders brief:

       1. Whether there is a factual basis to argue that to deny the
          withdrawal of the guilty plea would amount to a manifest
          injustice?

       2. Whether the sentence was manifestly excessive?

       3. Is there anything of record which supports a legally cognizable
          challenge to the trial court’s decisions?

Anders Brief at 3.

       “When faced with a purported Anders brief, this Court may not review

the merits of the underlying issues without first passing on the request to


____________________________________________


1 We note that our review of this matter is not precluded due to the lack of a
Rule 1925(a) opinion, as we are able to discern the trial court’s reasoning
regarding the issues raised by Appellant from the record.                 See
Commonwealth v. Hood, 872 A.2d 175, 178 (Pa. Super. 2005) (stating the
lack of a Rule 1925(a) opinion is not always fatal to our review, because we
can look to the record to ascertain the reasons for the order).

                                           -2-
J-A14009-22



withdraw.” Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa. Super. 2005)

(quoting Commonwealth v. Smith, 700 A.2d 1301, 1303 (Pa. Super.

1997)).

      Court-appointed counsel who seeks to withdraw from representing
      an appellant on direct appeal on the basis that the appeal is
      frivolous must:

          (1) petition the court for leave to withdraw stating that,
          after making a conscientious examination of the record,
          counsel has determined that the appeal would be frivolous;
          (2) file a brief referring to anything that arguably might
          support the appeal but which does not resemble a “no-
          merit” letter or amicus curiae brief; and (3) furnish a copy
          of the brief to the [appellant] and advise the [appellant] of
          his or her right to retain new counsel or raise any additional
          points that he or she deems worthy of the court’s attention.

      Commonwealth v. Miller, 715 A.2d 1203 (Pa. Super. 1998)
      (citation omitted).

Rojas, 874 A.2d at 639.        Appellant’s counsel has complied with these

requirements.    Counsel petitioned for leave to withdraw and filed a brief

satisfying the requirements of Anders, as discussed, infra.        Counsel also

provided a copy of the brief to Appellant and submitted proof that he advised

Appellant of his right to retain new counsel, to proceed pro se, and/or to raise

new points not addressed in the Anders brief.

      Our Supreme Court has held, in addition, that counsel must explain the

reasons underlying his assessment of Appellant’s case and his conclusion that

the claims are frivolous.     Thus, counsel’s Anders brief must satisfy the

following criteria before we may consider the merits of the underlying appeal:

      [W]e hold that in the Anders brief that accompanies court-
      appointed counsel’s petition to withdraw, counsel must: (1)

                                      -3-
J-A14009-22


      provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      Upon review of the Anders brief submitted by Appellant’s counsel, we

find it complies with the technical requirements of Santiago.          Counsel’s

Anders brief (1) provides a summary of the procedural history and facts of

this case; (2) directs our attention, when applicable, to the portions of the

record that ostensibly support Appellant’s claim of error; (3) concludes that

Appellant’s claim is frivolous; and (4) does so by citation to the record and

appropriate/applicable legal authorities.       Thus, we now examine whether

Appellant’s claim is, indeed, frivolous. We also must “conduct a simple review

of the record to ascertain if there appear on its face to be arguably meritorious

issues   that   counsel,   intentionally   or    not,   missed   or   misstated.”

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018) (en

banc).

      We are guided by the following principles in reviewing Appellant’s claim

regarding the denial of his motion to withdraw his guilty plea:

      Although there is no absolute right to withdraw a guilty plea, when
      a request to withdraw a plea is made prior to sentencing, the trial
      court has discretion to permit withdrawal of the plea. See
      Pa.R.Crim.P. 591(A).

         The proper inquiry on consideration of such a withdrawal
         motion is whether the accused has made some colorable

                                      -4-
J-A14009-22


         demonstration, under the circumstances, such that
         permitting withdrawal of the plea would promote fairness
         and justice. The policy of liberality remains extant but has
         its limits, consistent with the affordance of a degree of
         discretion to the common pleas courts.

      Commonwealth v. Johnson-Daniels, 167 A.3d 17, 24 (Pa.
      Super. 2017) (citation omitted).

Commonwealth v. Culsoir, 209 A.3d 433, 437 (Pa. Super. 2019).

“Similarly, the decision to allow a defendant to withdraw a plea post-sentence

is a matter that rests within the sound discretion of the trial court.”      Id.

However,

      post-sentence motions for withdrawal are subject to higher
      scrutiny since courts strive to discourage entry of guilty pleas as
      sentence-testing devices. A defendant must demonstrate that
      manifest injustice would result if the court were to deny his post-
      sentence motion to withdraw a guilty plea. Manifest injustice may
      be established if the plea was not tendered knowingly,
      intelligently, and voluntarily. In determining whether a plea is
      valid, the court must examine the totality of circumstances
      surrounding the plea. A deficient plea does not per se establish
      prejudice on the order of manifest injustice.

Commonwealth v. Kehr, 180 A.3d 754, 756-57 (Pa. Super. 2018) (quoting

Commonwealth v. Broaden, 980 A.3d 124, 129 (Pa. Super. 2009) (citations

omitted)).

      Instantly, Appellant filed his motion for permission to withdraw his guilty

plea after the imposition of his sentence. Thus, his request was subject to the

higher scrutiny as discussed, supra.     Appellant does not assert a claim of

innocence, nor does he demonstrate how the denial of his motion would result

in a manifest injustice.    He merely argues that when he “took the plea

originally, … it was told to [him] that the district attorney’s office would have


                                      -5-
J-A14009-22



no problem with the time served; and then after [he] agreed to that deal, it

was then switched over as the minimum and [he] didn’t know that was part

of the terms.” N.T. Hearing, 10/6/21, at 2. Otherwise, Appellant claims he

would have never taken the plea bargain. Id. At the October 6, 2021 hearing,

Appellant further averred that “the colloquy wasn’t even filled out until after

[he] signed it. The last page of it was filled out after [his] signature was on it

and it was changed from the wording that was explained to [him].” Id. at 5.

These statements are inconsistent with his testimony at the time of his plea.

See N.T. Hearing, 9/14/21, at 3-4 (Appellant’s confirming his understanding

of the plea agreement as set forth in the written colloquy, that the maximum

penalty by law for his offense is three years in jail, that he reviewed the

document with counsel, and that he signed the plea agreement); Id. at 5 (the

trial court’s concluding that Appellant’s plea was “knowingly, voluntarily, and

intelligently tendered”). Appellant is bound by the statements he made during

his guilty plea colloquy. See Culsoir, 209 A.3d at 437 (“[D]efendants are

bound by statements they make during their guilty plea colloquies and may

not successfully assert any claims that contradict those statements.”). Thus,

we agree with the trial court’s determination that Appellant failed to meet the

legal standard to withdraw his guilty plea.

      Next, we review Appellant’s claim regarding the trial court’s denial of his

motion to modify his sentence.           Appellant’s allegations relate to the

discretionary aspects of his sentence.




                                      -6-
J-A14009-22


     Challenges to the discretionary aspects of sentencing do not
     entitle an appellant to review as of right. An appellant challenging
     the discretionary aspects of his sentence must invoke this Court’s
     jurisdiction by satisfying a four-part test:

        We conduct a four-part analysis to determine: (1) whether
        [the] appellant has filed a timely notice of appeal, see
        Pa.R.A.P. 902 and 903; (2) whether the issue was properly
        preserved at sentencing or in a motion to reconsider and
        modify sentence, see Pa.R.Crim.P. 720; (3) whether [the]
        appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
        (4) whether there is a substantial question that the sentence
        appealed from is not appropriate under the Sentencing
        Code, 42 Pa.C.S.[] § 9781(b).

     Objections to the discretionary aspects of a sentence are generally
     waived if they are not raised at the sentencing hearing or in a
     motion to modify the sentence imposed.

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (citations

and internal quotations omitted).

     Instantly, the record reflects that Appellant filed a timely notice of

appeal and properly preserved his claim in his post-sentence motion. Counsel

failed to include a separate Pa.R.A.P. 2119(f) statement in his Anders brief;

however, we do not consider this omission as precluding review of whether

Appellant’s issue is frivolous. See Commonwealth v. Zeigler, 112 A.3d 656,

661 (Pa. Super. 2015) (recognizing that where counsel filed an Anders brief,

we may review the issue even absent a Rule 2119(f) statement). Thus, we

proceed to determining whether Appellant has raised a substantial question

to meet the fourth requirement of the four-part test outlined above.

     As we explained in Moury:

     The determination of what constitutes a substantial question must
     be evaluated on a case-by-case basis. A substantial question
     exists only when the appellant advances a colorable argument

                                    -7-
J-A14009-22


      that the sentencing judge’s actions were either: (1) inconsistent
      with a specific provision of the Sentencing Code; or (2) contrary
      to the fundamental norms which underlie the sentencing process.

Moury, 992 A.2d at 170 (citations and internal quotations omitted).

      Here, Appellant merely makes a bald assertion that his sentence is

excessive. Generally, an appellant may raise an excessiveness challenge even

when he is sentenced within the statutory limits for a particular crime. See

Commonwealth v. Mouzon, 812 A.2d 617, 625 (Pa. 2002). “This does not

mean, however, that the Superior Court must accept bald allegations of

excessiveness.” Id. at 627. Rather, our Supreme Court has held that,

      only where the appellant[] … sufficiently articulates the manner in
      which the sentence violates either a specific provision of the
      sentencing scheme set forth in the Sentencing Code or a particular
      fundamental norm underlying the sentencing process, will such a
      statement be deemed adequate to raise a substantial question so
      as to permit a grant of allowance of appeal of the discretionary
      aspects of the sentence.

Id. Appellant has failed to specify what, if any, particular provision of the

Sentencing Code was violated, or which aspect of his standard-range sentence

was contrary to the fundamental norms underlying the sentencing scheme.

Thus, we conclude that Appellant has failed to raise a substantial question

and, therefore, he is not entitled to any relief on this claim.

      Nonetheless, even if we were to determine that Appellant had raised a

substantial question invoking this Court’s jurisdiction, we would review the

merits of his claim mindful of the following standard of review:

      Sentencing is a matter vested within the discretion of the trial
      court and will not be disturbed absent a manifest abuse of
      discretion. An abuse of discretion requires the trial court to have


                                      -8-
J-A14009-22


      acted with manifest unreasonableness, or partiality, prejudice,
      bias, or ill-will, or such lack of support so as to be clearly
      erroneous.

Commonwealth v. Crump, 995 A.2d 1280, 1282 (Pa. Super. 2010)

(citations omitted).   The reason for the trial court’s broad discretion in

sentencing and the deferential standard of appellate review is that “the

sentencing court is in the best position to measure various factors and

determine the proper penalty for a particular offense based upon an evaluation

of the individual circumstances before it.” Commonwealth v. Perry, 32 A.3d

232, 236 (Pa. 2011) (internal citation and quotation marks omitted). Based

on our review of the record in the instant matter, we would discern no abuse

of discretion on the part of the trial court. See N.T. Hearing, 9/14/21, at 7-

10 (the trial court’s stating of its reasoning for the issuance of Appellant’s

sentence).

      Finally, our review of the record reveals no other potential, non-frivolous

issues that Appellant could raise on appeal. As such, we agree with counsel

that a direct appeal in this case is wholly frivolous. Accordingly, we grant

counsel’s motion to withdraw.

      Judgment of sentence affirmed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 07/06/2022


                                      -9-